NO. 07-07-0463-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 11, 2008

______________________________


DONALD RAY RECTOR, JR., APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NO. 56,147-D; HONORABLE RICHARD DAMBOLD, JUDGE


_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ABATEMENT AND REMAND
          Following a plea of not guilty, Appellant, Donald Ray Rector, Jr., was convicted by
a jury of possession of a controlled substance in a drug free zone, enhanced, and
sentenced to fifteen years confinement.  Appellant timely filed a notice of appeal
challenging his conviction.  The clerk’s record filed on January 3, 2008, contains the Trial
Court’s Certification of Defendant’s Right of Appeal.  The form, however, is not signed by
Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate Procedure.

          Consequently, we abate this appeal and remand the cause to the trial court for
further proceedings.  Upon remand, the trial court shall utilize whatever means necessary
to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d). 
Once properly executed, the certification shall be included in a supplemental clerk’s record
and filed with this Court on or before January 31, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.